EXHIBIT 3.1 CERTIFICATE OF INCORPORATION OF DIFFUSION PHARMACEUTICALS INC. (AS AMENDED) ARTICLE I NAME The name of the corporation is Diffusion Pharmaceuticals Inc. (the “ Corporation ”). ARTICLE II REGISTERED OFFICE AND AGENT The address of the registered office of the Corporation in the State of Delaware is 615 South Dupont Hwy., in the City of Dover, Zip Code of 19901, County of Kent. The name of the registered agent of the Corporation at that address is National Corporate Research, Ltd. ARTICLE III PURPOSE The purpose of the Corporation is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of the State of Delaware (“DGCL”). ARTICLE IV CAPITAL STOCK A.The total number of shares of common stock which the Corporation shall have authority to issue is 1,000,000,000, at a par value of $0.001 per share (“ Common Stock ”), and the total number of shares of preferred stock which the Corporation shall have authority to issue is 30,000,000, at a par value of $0.001 per share (“ Preferred Stock
